FILED
                              NOT FOR PUBLICATION                            SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BAHADUR SINGH,                                    No. 07-73192

               Petitioner,                        Agency No. A073-427-883

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Bahadur Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of deportation, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s adverse credibility determination, Tekle v.

Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008), and we deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because the inconsistencies and omissions with respect to the nature of the

mistreatment Singh allegedly suffered, the number of times he was arrested, and

whether Singh’s brother-in-law was killed in 1989 or abducted in 1994, go to the

heart of his claim of persecution. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.

2004). Accordingly, Singh’s asylum and withholding of deportation claims fail.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      We lack jurisdiction to consider Singh’s contentions that (1) the IJ applied

an incorrect standard when she denied his CAT claim; (2) his due process rights

were violated because the merits hearing transcript was incomplete; and (3)

translation errors prejudiced his claim such that remand is necessary. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (arguments not raised before the

BIA are unexhausted).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     07-73192